Citation Nr: 0126089	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-19 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to October 19, 1992 
for a 100 percent rating for service-connected psychiatric 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  






INTRODUCTION

The veteran had active military service from June 1956 to 
July 1976.  

This appeal arises from rating decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of 
Veterans' Affairs (VA).  In June 1998, the RO enlarged the 
grant of service connection for depressive neurosis to 
include post-traumatic stress disorder (PTSD) and bipolar 
disorder, and determined that the veteran's service-connected 
psychiatric disability was 100 percent disabling.  The RO 
assigned an effective date of September 23, 1994 for the 100 
percent rating.  The veteran expressed disagreement with this 
effective date, and in June 2000, the RO granted his claim to 
the extent that it assigned an effective date of October 19, 
1992.  The veteran has appealed.  

In an August 2001 informal hearing presentation, the issue of 
entitlement to service connection for diabetes was raised.  
This issue has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  

The veteran's claim of entitlement to Service Disabled 
Veterans Insurance (RH) under 38 U.S.C.A. § 1922(a) (West 
1991) is the subject of a separate appellate decision.


FINDINGS OF FACT

1.  By appellate decision in May 1990, the Board denied 
service connection for PTSD.  

2.  In unappealed decisions, dated in May 1991 and June 1991 
respectively, the RO denied the veteran's claim for an 
increased (compensable) rating for service-connected 
depressive neurosis and service connection for PTSD.  

3.  By communication received at the RO on October 1, 1992, 
the veteran expressed a desire to reopen his claim for 
service connection for PTSD.  

4.  The RO subsequently enlarged the grant of service 
connection to include PTSD and assigned a total compensation 
rating effective October 19, 1992.  


CONCLUSION OF LAW

The effective date of October 19, 1992 for a 100 percent 
rating for service-connected psychiatric condition is in 
accordance with applicable laws and regulations.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the RO's decision, and subsequent statement 
of the case (SOC), that the criteria for an earlier effective 
date for a 100 percent rating for his psychiatric condition 
had not been met.  That is the key issue in this case, and 
the SOC informed the veteran of the applicable criteria.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision and the SOC 
informed him of the information and evidence needed to 
substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2001).  At issue is a claim for an 
earlier effective date.  The appellant has not referenced any 
unobtained evidence that might aid his claim.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  The RO requested all 
relevant treatment records identified by the veteran, and the 
Board finds that there is more than sufficient evidence of 
record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

The veteran argues that he is entitled to an effective date 
prior to October 19, 1992 
for his 100 percent rating for his psychiatric condition.  In 
particular, he argues that the Social Security Administration 
(SSA) determined that he was disabled due to psychiatric 
conditions as of August 1988, and that he has not worked 
since that time.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

For claims for increased disability compensation, an increase 
in disability compensation may be granted from the earliest 
date on which it is factually ascertainable that an increase 
in disability occurred if the claim for an increase is 
received within 1 year from that date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. 
Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. 
App. 129, 134-135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 
56704 (1998).  

In July 1980, the RO granted service connection for a mild 
anxiety state, evaluated as 0 percent disabling 
(noncompensable).  This disability was subsequently 
recharacterized as depressive neurosis.  The RO denied claims 
for increased ratings for his psychiatric condition on 
several occasions in the next few years, to include a May 30, 
1991 decision in which the RO denied both his claim for an 
increased (compensable) rating and his claim for service 
connection for PTSD.  There was no appeal, and the RO's May 
1991 decisions became final.  See 38 U.S.C.A. § 7105(c) (West 
1991).  

By means of a communication received at the RO on October 19, 
1992 the veteran stated: "Request the VA reopen my claim for 
service connected disability compensation of depressive 
neurosis/PTSD."  In June 1998, the RO enlarged the grant of 
service connection to include PTSD, and determined that the 
veteran's service-connected psychiatric disability was 100 
percent disabling.  

The veteran has argued that he should be granted an effective 
date for the 100 percent rating retroactive to 1988 because 
he was considered totally disabled by Social Security at that 
time.  This argument must fail.  First, service connection 
for PTSD had been denied by the Board in May 1990.  Decisions 
by the Board are final in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1400.  
In this case, there has been no allegation of clear and 
unmistakable error in the Board's decision to deny service 
connection for PTSD.  Secondly, the veteran's claim for an 
increased rating was denied by the RO in May 1991 and a claim 
for service connection for PTSD was denied by rating action 
in June 1991.  This denial was not appealed to the Board.  
Absent a timely appeal, that decision is also final and can 
not be revised on the same factual basis in the absence of 
clear and unmistakable error.  See 38 C.F.R. § 20.200, 
20.302.  No allegation of clear and unmistakable error has 
been made with respect to the June 1991 denial.  

It is clear that the decision to assign the 100 percent 
rating was based on the grant of service connection for 
disability other that the previously service connected 
depressive neurosis.  It would clearly be inappropriate to 
assign an effective date earlier than the grant of service 
connection for the additional disability.  Since the grant of 
service connection was based on a reopened claim, we must 
turn to the regulations governing effective dates in cases 
involving reopened claims.  In this regard, 38 C.F.R. 
§ 3.400(q)(1)(ii) and 38 C.F.R. § 3.400(r) provide that the 
effective date will be the date of receipt of claim or the 
date entitlement arose, whichever is later.  Accordingly, 
even if it were to be assumed that entitlement arose prior to 
October 1992, the effective date of the award could still be 
no earlier than the date of receipt of reopened claim, which 
in this case was October 19, 1992. 


ORDER

An effective date prior to October 19, 1992 for a 100 percent 
rating for depressive neurosis is denied.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

